PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Saruhashi et al.
Application No. 15/932,228
Filed: 16 Feb 2018
For: Submarine drilling support system
:
:
:
:	DECISION ON PETITION
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed May 12, 2021, to accept a certified copy of a foreign application. 

The petition is again DISMISSED. 

37 CFR 1.55(f)(3) provides that: 
If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (1) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). 

Accordingly, a grantable petition under 37 CFR 1.55(f) must include: 
1) A certified copy of the foreign application, unless previously filed, 
2) A showing of good and sufficient cause for the delay, and 
3) The petition fee set forth in 37 CFR 1.17(g). 

The petition lacks item (1). 

Upon further review, a certified copy of the application has not been provided.  Petitioner has not provided the referenced Request to Retrieve Electronic Priority Application providing the Access Code nor an updated Application Data Sheet with the Access code.  As the Office has been unable to retrieve the electronic copy, applicant must supply a certified copy, submit an acceptable request under 37 CFR 1.55(f), or establish compliance with 37 CFR 1.5(h) or (j).

A renewed petition must be submitted to receive reconsideration, accompanied by a certified copy or grantable request to retrieve the electronic copy. 



By mail: 	Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450 

By FAX:		(571) 273-8300
Attn: Office of Petitions 

By hand: 	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314 

Registered users of EFS-Web may alternatively submit their response to this decision via EFS- Web. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions